Title: To George Washington from George Clinton, 26 January 1781
From: Clinton, George
To: Washington, George


                        
                            Dear Sir,
                            Pokeepsie 26th Jany 1781.
                        
                        The Express with your Excellency’s Letter of the 23d Instant overtook me this Afternoon on my Way to Albany
                            about ten Miles from this Place & I immediately returned that I might have an Opportunity of repeating my Orders
                            to the Agent to use every Possible Exertion to collect Supplies for the Army & facilitate the Transportation of
                            them to the Posts in the Highlands. I am happy to inform your Excellency that I mett upon the Road near two hundred
                            Barrels of Flour greater Part of which will reach Fishkill this Evening; and I have Reason to believe that the present
                            Sleighing will enable us to get in such a Supply from different Quarters of the Country as at least to prevent immediate
                            Want. With respect to the Article of Meat little is to be expected of us but I am persuaded that our Agent and his
                            Assistants will use their best Endeavours to obtain as much as they possibly can.
                        I shoud in the present critical Situation of Affairs defer going to Albany that I might be at Hand to render
                            your Excellency every Assistance in my Power; But from Intimations given me by Colo. Hughes lately from Albany there is
                            some Reason to Apprehend that the Troops there may follow this Example of those of Pensylvania & Jersey I conceive
                            it my Duty therefore to be near them & prevent (if possible) this Spirit of Discontent from spreading & If
                            your Excellency should have Occasion for the Assistance of any Part of the Militia in my Absence I beg you will be pleased
                            to call upon the Officers commanding the Regiments most convenient as an Application to me might be
                            attended with too much Delay. I am perswaded you will discover a Disposition in them to comply with
                            your Excellency’s Directions. I am with the highest Regard & Esteem Dr Sir Your Most Obedt Servt
                        
                            Geo. Clinton
                        
                    